Citation Nr: 0833152	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The veteran's bilateral hearing loss was first identified 
many years after service and is unrelated to acoustic trauma 
while on active duty.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The VCAA 
notice requirements apply to all five elements of a service-
connection claim, including the downstream disability rating 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2007 prior to the initial adjudication of his claim in 
June 2007.  The letter informed him of the evidence required 
to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter also complies with Dingess, as it discussed the 
downstream disability-rating and effective-date elements of 
his claim.  In short, all notice provisions under the VCAA 
have been met.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records, and there is no evidence of any outstanding 
records pertaining to the claim.  The veteran was also 
afforded a VA audiological examination to determine whether 
his bilateral hearing loss is related to his 
military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection for Bilateral Hearing Loss

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, such as organic disease of the nervous system, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if manifested to a compensable 
degree (at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007); 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).



In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  See, too, 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In this case, the veteran claims he developed a bilateral 
hearing loss disability as a result of acoustic trauma while 
using pistols in connection with his duties as a military 
policeman in service.  However, none of his service medical 
records makes any reference to hearing loss - either in the 
way of subjective complaint or objective clinical finding 
(diagnosis, etc.).  In particular, findings from audiological 
evaluations performed during both his enlistment and 
separation examinations show no hearing loss and no 
significant upward trend.



More specifically, during his enlistment examination in 
January 1963, an audiological evaluation revealed, in the 
right ear, a 5-decibel loss at the 500, 1000, and 2000 Hz 
levels and a zero decibel loss at the 4000 Hz level.  
Testing in the left ear revealed a zero-decibel loss at all 
Hz levels.  

In comparison, during his separation examination in November 
1965, testing in the right ear revealed a 15-decibel loss at 
the 500 Hz level, a 5-decibel loss at the 1000 Hz level, a 
zero-decibel loss at the 2000 Hz level, and a 15-decibel loss 
that the 4000 Hz level.  Testing in the left ear revealed a 
10-decibel loss at the 1000 Hz level, a zero-decibel loss at 
the 1000 and 2000 Hz levels, and a 10-decibel loss that the 
4000 Hz level.

Thus, the service medical records do not show the veteran had 
hearing loss, nor do the above findings indicate any 
significant upward trend during his three years of active 
duty.  See Hensley, supra.  Simply stated, the service 
medical records provide highly probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In fact, the record shows the veteran was not first diagnosed 
with a hearing loss disability until March 2007, so many 
years - indeed, decades, after his military service had 
ended.  An audiological evaluation performed at that time by 
C.F., Au.D., revealed auditory thresholds of 40 decibels or 
greater at several Hz levels in both ears, thereby meeting 
the requirement for a current hearing loss disability 
according to VA standards.  38 C.F.R. § 3.385.  This 44-year 
period (i.e., lapse) between his military discharge in 1966 
and the first evidence of hearing loss provides highly 
probative evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).



The private audiologist who performed that March 2007 
audiological evaluation indicated the veteran's hearing loss 
is likely related to his military service.  In particular, 
this audiologist opined: 

I did have the opportunity to review some of your 
service records.  From your history of being 
exposed to the noise of pistols which caused 
tinnitus at the time while serving in the military 
during the early 1960s, it is quite likely that 
this was the beginning of your hearing loss and 
tinnitus.  Since that time you've not been exposed 
to any significant amount of noise while working in 
sales.  

So this private audiologist has attributed the veteran's 
bilateral hearing loss to acoustic trauma in service.  The 
problem with this opinion, however, is that it is 
inconsistent with the record.  Although this evaluating 
audiologist states that he reviewed "some of [the veteran's] 
service records," he makes no reference to the fact that 
these records contain absolutely no indication whatsoever 
(again, either in the way of a relevant complaint or clinical 
finding) to hearing loss.  Nor does this audiologist's 
opinion otherwise explain or account for the fact that the 
first documented evidence of hearing loss was approximately 
44 years, i.e., more than four decades, after the veteran's 
separation from active duty.  

Therefore, one can only conclude that the audiologist did not 
base his opinion on an accurate review of the claims file, 
thereby significantly limiting its probative value.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

That said, the Board may not disregard a favorable medical 
opinion solely on the rationale that it was based on a 
history given by the veteran, see LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), unless the Board shows the 
veteran's self-reported history is not credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. 
Nicholson, 19 Vet. App.  427, 432-33 (2006).  Here, the 
history the audiologist apparently relied on in providing 
that favorable opinion - though perhaps credible in some 
respects (such as the veteran sustaining acoustic trauma 
while in service from shooting pistols) - is not credible in 
other critical respects because of the failure to account for 
no relevant complaints or objective clinical findings 
(diagnosis, etc.) of hearing loss during service or even for 
so many years - indeed, some four decades after the veteran's 
military service ended.  See Maxson, supra.

In contrast, the veteran was afforded a VA audiological 
evaluation in May 2007 to determine whether his bilateral 
hearing loss is related to service, which included a complete 
review of the veteran's claims file by the VA examiner.  
Following a review of the claims file and an audiological 
evaluation, the VA examiner opined that the veteran's current 
"hearing loss is not caused by or a result of military 
service."  The audiologist based his opinion on the fact 
that the veteran had normal hearing on discharge, despite 
noise exposure in the military.   

The Board places greater probative value on this opinion, as 
it was based on an objective review of the claims file and is 
consistent with the evidence of record, namely the fact that 
hearing loss was not present until many years after the 
veteran's discharge from the military, which the private 
audiologist completely failed to mention or otherwise account 
for.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

All things considered, the most probative medical evidence 
shows the veteran's bilateral hearing loss was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to in-service acoustic trauma.  In 
addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran.  But while 
he is competent to report his symptoms of difficulty hearing 
for a number of years, supposedly dating back to his military 
service, he is not competent to also attribute his hearing 
loss to military noise exposure.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F3d. 1331, 
1336 (Fed. Cir. 2006); and Jandreau v. Nicholson, 
492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


